 



Exhibit 10.11
STOCK OPTION AGREEMENT
TO:

         
OPTION DATE:
                 
 
       
EXPIRATION DATE:
                 

     In order to provide additional incentive through stock ownership for key
employees of General Binding Corporation and Subsidiaries (“GBC” or the
“Company”) you are hereby granted an Option by GBC, effective as of the Option
Date, to purchase ___shares of GBC Common Stock at a price per share of $
___which is one hundred percent (100%) of the Fair Market Value of GBC Common
Stock on the Option Date, subject to the terms and conditions set forth in the
“General Binding Corporation 2001 Stock Option Plan for Employees” (“Plan”).
     Except as hereinafter provided, with respect to the Option granted
hereunder, vesting shall occur at a rate of twenty-five percent (25%) per year
beginning on the first anniversary of the Option Date described above and each
subsequent anniversary of the Option Date, provided you remain an employee of
GBC.
     The Option is exercisable at any time after one (1) year following the
Option Date, in whole or in part, but only if all of the following conditions
are met at the time of exercise:

  (i)   the Option, or part thereof, is vested as described above;     (ii)  
the date of exercise is on or before the Expiration Date set forth above; and  
  (iii)   you are an employee of GBC, or if you are no longer an employee, the
date of exercise is in accordance with the Plan.

     In the event of a Change in Control of GBC as defined in the Plan, all
Options subject to this Agreement shall vest 100%, whereupon all Options shall
become exercisable in full from the effective date of the Change in Control.

 



--------------------------------------------------------------------------------



 



     The manner in which you may exercise this Option is by giving written
notice to the Vice President, Secretary and General Counsel of GBC accompanied
by either 1.) a check in payment of the option price ($          per share) for
the number of shares of the Option being exercised as provided in the Plan, or
2.) tendering a sufficient number of previously-acquired shares of GBC Common
Stock with a fair market value equal (subject to adjustment for fractional
shares) to the cost of the Option being exercised, or any combination of the
foregoing. In addition to the Option price, you must also pay or provide for
required withholding taxes. For purposes of this Agreement, “previously-acquired
shares” means shares purchased on the open market, or shares purchased from the
Company (including by exercise of this or any other option) which have been held
for at least six (6) months.
     The Plan provides that no Option may be exercised unless the Plan is in
full compliance with all laws and regulations applicable thereto. At the present
time this condition is met and GBC will endeavor to keep the Plan in compliance.
     No amendment, modification, or waiver of this Option in whole or in part
shall be binding unless consented to in writing by either the Chairman or the
President of GBC, and no amendment may cause any participant to be unfavorably
affected with respect to any Option already granted hereunder.
     In order to exercise this Option you must be employed by GBC or its
subsidiaries at the time of exercise. If you cease to be so employed your Option
will terminate on the date of termination of employment, except as provided in
the Plan.
     Under current provisions of the Internal Revenue Code, when an Option is
exercised by you, you will receive ordinary taxable income equal to the amount,
if any, by which the fair market value on the date of exercise exceeds the
Option price. In the event federal, state, or local taxes are required by law to
be withheld with respect to any exercise of an Option under this Agreement, GBC
shall have the authority, without your consent, to deduct or withhold, or
require you to remit to GBC, an amount sufficient to satisfy such taxes, which
amount may, if you elect, include previously-acquired shares or shares otherwise
issuable upon exercise of this Option, which, in either case, have a fair market
value equal to not more than the minimum required withholding taxes. Any gain or
loss upon a sale of the shares issued to you upon exercise of the Option will be
treated as long-term or short-term capital gain or loss depending upon then
existing tax laws. The basis of the shares for determining gain or loss at the
time of sale will be their fair market value on the date of exercise. Tax laws
may change and tax treatment must be determined in accordance with current tax
laws. Company counsel should be consulted on your ability to sell your shares.
     This Agreement and the Plan are not intended to qualify for treatment under
the provisions of the Employee Retirement Income Security Act of 1974, as
amended, (“ERISA”). This Agreement shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. To the extent not preempted by
federal law, this Agreement shall be governed by, and construed in accordance
with the laws of the State of Illinois.

2



--------------------------------------------------------------------------------



 



     Please sign the copy of this Option agreement and return it to the Vice
President, Human Resources, thereby indicating your understanding of and
agreement with its terms and conditions. Unless signed and returned by mail or
otherwise within thirty (30) days from date of mailing or delivery to you of
this agreement, this Option may be deemed withdrawn at the option of GBC. By
signing this Agreement you acknowledge receipt of a copy of the Plan. The terms
of the Plan shall have precedence over any terms in this Agreement that are
inconsistent therewith.

            GENERAL BINDING CORPORATION
      By:           President &        Chief Executive Officer     

     
TO:
  Vice President, Human Resources
 
  General Binding Corporation

I hereby agree to the terms and conditions of this Stock Option Agreement. I
also hereby acknowledge receipt of a copy of the General Binding Corporation
2001 Stock Option Plan for Employees, and, having read it, I hereby signify my
understanding or, and my agreement with its terms and conditions.

                   
 
  Employee    
 
                 
 
  Date    

3